On petition of relator an alternative writ of mandamus issued out of the Circuit Court of Duval County, Florida, commanding the respondent, Albert H. St. John, as Assessor of Taxes for Duval County, Florida, to enter upon the tax roll of Duval County, Florida, for the year 1939, and subsequent years, certain described real estate, the title of which was vested in the Housing Authority of Jacksonville.
The answer of the respondent to the alternative writ admitted that the legal title to the land was vested in the Housing Authority of Jacksonville, which existed under and by virtue of Chapters 17981, 17982 and 17983, Acts of 1937, Laws of Florida, and under Chapter 17983 the land of the Housing Authority of Jacksonville was exempt from taxation and it is not the lawful duty of the respondent to place upon the tax roll for taxation purposes the aforesaid property.
There was a motion for a peremptory writ of mandamus notwithstanding the return or answer of the respondent to the alternative writ. The lower court denied the motion for the peremptory writ under the authority of Marvin v. Housing Authority of Jacksonville, 133 Fla. 590, *Page 557 183 So. 145, and Lott v. City of Orlando, 142 Fla. 338, 196 So. 313. Writ of error was perfected to this Court and elaborate briefs filed and able argument orally heard at the bar of this Court.
Careful consideration has been given to the transcript and briefs and authorities cited by counsel and I fail to find error in the record. I think the judgment appealed from should be affirmed on the authority of Marvin v. Housing Authority of Jacksonville, supra.
BUFORD, J., concurs.